Citation Nr: 1713749	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  16-61 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for non-cardiac syncope also claimed as narcolepsy, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 2005 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina, which originally denied an evaluation in excess of 20 percent for non-cardiac syncope, claimed as narcolepsy.  Thereafter, the St. Petersburg, Florida, RO assumed jurisdiction.  In a November 2016 rating determination, the RO increased the Veteran's disability evaluation from 20 to 40 percent, assigning an effective date of January 11, 2013, the date of the Veteran's request for an increased evaluation.  The Veteran subsequently perfected his appeal on this issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran was last afforded a VA examination in October 2013.  In her December 2016 substantive appeal, the Veteran indicated that she was experiencing between 21 and 35 cataplectic episodes weekly and that she was unable to take medication for her narcolepsy and cataplexy due to it causing extreme weight loss.  She stated that she had severe disabling cataplexy and that she had sleep attacks causing her to fall asleep about three to five times per day.  She felt that the current symptoms warranted at least an 80 percent evaluation.  The Veteran also submitted additional treatment records showing a possible worsening of her condition.  

VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Thereafter, schedule the Veteran for an appropriate examination to determine the current nature and severity of her service-connected no-cardiac syncope, claimed as narcolepsy. The entire record must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the entire record and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether the Veteran's service-connected non-cardiac syncope disorder, claimed as narcolepsy, is manifested by at least 1 major seizure in the last 2 years or at least 2 minor seizures in the last 6 months.  The examiner next is asked to state whether the Veteran's service-connected disorder is manifested by at least 1 major seizure in the last 6 months or 2 in the last year or averaging at least 5 to 8 minor seizures weekly.  The examiner next is asked to state whether the Veteran's service-connected disorder is manifested by seizures averaging at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week.  The examiner next is asked to state whether the Veteran's service-connected disorder is manifested by seizures averaging at least 1 major seizure in 3 months over the last year or more than 10 minor seizures weekly.  The examiner finally is asked to state whether the Veteran's service-connected disorder is manifested by seizures averaging at least 1 major seizure per month over the last year.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  Thereafter, the RO should review the record to ensure that all of the foregoing requested development has been completed.  The RO should review the requested examination report and required medical opinion to ensure that it is responsive to and in complete compliance with the directives of this remand and if it is not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the above development has been completed, the RO should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

